Case 6:19-cv-01982-PGB-GJK Document 51-1 Filed 05/20/20 Page 1 of 5 PageID 782




                        EXHIBIT “A”
Case 6:19-cv-01982-PGB-GJK Document 51-1 Filed 05/20/20 Page 2 of 5 PageID 783




                                                                                  W. Justin Adams, Member
                                                                                       615.238.6346 (Phone)
                                                                                          615.687.5787 (Fax)
                                                                                   wjadams@bonelaw.com




      May 19, 2020


      By E-mail


      Olga M. Vieira, Esq.
      GREENSPOON MARDER LLP
      600 Brickell Avenue, Suite 3600
      Miami, Florida 33131
      E-mail: Olga.Vieira@gmlaw.com

      RE   Westgate Resorts, Ltd., et al., v. Wesley Financial Group, LLC;
           The Better Business Bureau of Middle Tennessee, Inc.;
           Document Production Subpoena dated May 13, 2020

      Dear Ms. Vieira:

      I represent The Better Business Bureau of Middle Tennessee, Inc. (the
      “BBB”). I am writing regarding the document production subpoena you
      served on the BBB on May 13, 2020, in the above-referenced case. The BBB
      is searching its files and expects to produce non-privileged responsive
      documents to you tomorrow. The BBB’s response will be subject to the fol-
      lowing objections made pursuant to Fed. R. Civ. P. 45(d)(2)(B):

      Place: The specified address violates Fed. R. Civ. P. 45(c)(2). Subject to and
      without waiving this objection, the BBB will deliver non-privileged re-
      sponsive documents to the specified address.

      Exhibit A, ¶ 5, definition of “document(s)”: This definition renders the
      subpoena unduly burdensome in two respects. First, the scope of docu-
      ments required to be searched is unduly burdensome. Second, the re-
      quirement that electronic data be produced in native format is unduly

                            Nashville City Center, Suite 1600, 511 Union Street, Nashville, Tennessee 37219
                                          Telephone 615-238-6300 Facsimile 615-238-6301
Case 6:19-cv-01982-PGB-GJK Document 51-1 Filed 05/20/20 Page 3 of 5 PageID 784



      Olga M. Vieira, Esq.
      May 19, 2020
      Page 2


      burdensome. Subject to and without waiving this objection, the BBB will
      make a reasonable search of its files for responsive documents, produce
      non-privileged responsive documents in its possession, custody, or con-
      trol, and produce responsive electronic data in PDF format.

      Exhibit A, ¶ 7, definition of “Communication” or “communicated”: This
      definition renders the subpoena unduly burdensome in two respects.
      First, the scope of documents required to be searched is unduly burden-
      some. Second, the requirement that electronic data be produced in native
      format is unduly burdensome. Subject to and without waiving this objec-
      tion, the BBB will make a reasonable search of its files for responsive doc-
      uments, produce non-privileged responsive documents in its possession,
      custody, or control, and produce responsive electronic data in PDF format.

      Exhibit A, ¶ 11, definition of “relate to” and “relating to”: These terms
      are unreasonably vague and broad. Subject to and without waiving this
      objection, the BBB will make a reasonable search of its files for responsive
      documents and produce non-privileged responsive documents in its pos-
      session, custody, or control.

      Exhibit A, Instructions, ¶ 12. This instruction purports to impose re-
      quirements in excess of those imposed by Fed. R. Civ. P. 45(e)(2)(a). Sub-
      ject to and without waiving this objection, the BBB will comply with Fed.
      R. Civ. P. 45(e)(2)(a).

      Exhibit A, Instructions, ¶ 13. This instruction is unduly burdensome. The
      party seeking information bears the burden of stating its requests in a
      manner intelligible according to the customary rules of grammar. Subject
      to and without waiving this objection, the BBB will interpret these re-
      quests according to the customary rules of grammar, make a reasonable
      search of its files for responsive documents, and produce non-privileged
      responsive documents in its possession, custody, or control.

      Exhibit A, Instructions, ¶ 15. This instruction purports to require a re-
      sponse other than the production of documents or electronically stored
      information. Subject to and without waiving this objection, the BBB will
Case 6:19-cv-01982-PGB-GJK Document 51-1 Filed 05/20/20 Page 4 of 5 PageID 785



      Olga M. Vieira, Esq.
      May 19, 2020
      Page 3


      make a reasonable search of its files for responsive documents and pro-
      duce non-privileged responsive documents in its possession, custody, or
      control.

      Exhibit A, Instructions, ¶ 19. This instruction purports to require a re-
      sponse other than the production of documents or electronically stored
      information. Subject to and without waiving this objection, the BBB will
      make a reasonable search of its files for responsive documents and pro-
      duce non-privileged responsive documents in its possession, custody, or
      control.

      Exhibit A, Instructions, ¶ 20. This instruction purports to require a re-
      sponse other than the production of documents or electronically stored
      information. Subject to and without waiving this objection, the BBB will
      make a reasonable search of its files for responsive documents and pro-
      duce non-privileged responsive documents in its possession, custody, or
      control.

      Exhibit A, Instructions, ¶ 21. This instruction purports to impose a re-
      quirement not imposed by Fed. R. Civ. P. 45. Subject to and without waiv-
      ing this objection, the BBB will make a reasonable search of its files for re-
      sponsive documents and produce non-privileged responsive documents
      in its possession, custody, or control.

      Document Request No. 2. The scope of this request includes e-mail and
      other communications between the BBB and its legal counsel that are sub-
      ject to the attorney-client privilege. The BBB will not produce such com-
      munications. Subject to and without waiving this objection, the BBB will
      make a reasonable search of its files for responsive documents and pro-
      duce non-privileged responsive documents in its possession, custody, or
      control.

      Document Request No. 5. The scope of this request includes e-mail and
      other communications between the BBB and its legal counsel that are sub-
      ject to the attorney-client privilege. The BBB will not produce such com-
      munications. Subject to and without waiving this objection, the BBB will
Case 6:19-cv-01982-PGB-GJK Document 51-1 Filed 05/20/20 Page 5 of 5 PageID 786



      Olga M. Vieira, Esq.
      May 19, 2020
      Page 4


      make a reasonable search of its files for responsive documents and pro-
      duce non-privileged responsive documents in its possession, custody, or
      control.

      Document Request No. 6. The scope of this request includes e-mail and
      other communications between the BBB and its legal counsel that are sub-
      ject to the attorney-client privilege. The BBB will not produce such com-
      munications. Subject to and without waiving this objection, the BBB will
      make a reasonable search of its files for responsive documents and pro-
      duce non-privileged responsive documents in its possession, custody, or
      control.

      Document Request No. 9. The scope of this request includes e-mail and
      other communications between the BBB and its legal counsel that are sub-
      ject to the attorney-client privilege. The BBB will not produce such com-
      munications. Subject to and without waiving this objection, the BBB will
      make a reasonable search of its files for responsive documents and pro-
      duce non-privileged responsive documents in its possession, custody, or
      control.

                                   *      *     *

      If you have any questions about these objections or the BBB’s document
      production, please do not hesitate to contact me.

      Very truly yours,




      W. Justin Adams

      WJA

      cc: Ms. Robyn Householder, President/CEO
